Christiancy, J.
The intention of the statute was, we think, to give the new trial after a judgment regularly and rightfully obtained. The statute was not needed to get rid of a judgment wrongfully or illegally obtained. If it has been wrongfully obtained, as by error of law or fact, it was not a legal and valid judgment, but subject to be reversed; and being reversed, the case stands the same as if no such judgment had ever been rendered.
The new trial in question in this case is the first new trial under this section.
The new trial granted by this Court was not one of the new trials provided for by this section.
*374The time does not begin to run till after tbe first judgment regularly obtained and unreversed.
The mandamus must be denied.
Tbe other Justices concurred.